ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 16-21, 23-27 and 29-32 are allowed because the prior art made of record does not teach an inductive charging arrangement for a vehicle battery or a method for operating a charging device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 16-21, 23-27 and 29-32, the prior art made of record fails to teach the combination of steps recited in independent claims 1 and 30, including the following particular combination of steps as recited in claim 1 and as similarly recited in claim 30, as follows:
wherein at least one reversibly deformable container filled or fillable using a liquid of high magnetic conductivity is arranged and formed in the region of the primary coil arrangement and/or the region of the secondary coil arrangement such that the container deforms in the direction of the respective other coil arrangement of the counter coil arrangement due to pressurizing of the liquid of high magnetic conductivity, and in that the deformable container and the liquid of high magnetic conductivity located therein are arranged such that the liquid of high magnetic conductivity, at least after the deformation of the reversibly deformable container, minimizing the air gap, is part of the transmission region between primary coil arrangement and secondary coil arrangement;
wherein the at least one reversibly deformable container comprises a soft magnetic wall corresponding to the other coil arrangement on its side facing toward the respective other coil arrangement; and 
 	wherein the primary coil core of the primary coil arrangement and/or the secondary coil core of the secondary coil arrangement is formed by the liquid of high magnetic conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851